 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-15-00707-001-PHX-SRB
10                  Plaintiff,                        ORDER
11   v.
12   Abdul Malik Abdul Kareem,
13                  Defendant.
14
15           For reasons as stated in this Court’s Order dated December 23, 2019 (Doc. 640),

16           IT IS ORDERED granting in part and denying in part Defendant’s Supplemental
17   Motion for New Trial – Newly Discovered Evidence – Governmental Misconduct (Doc.

18   505). Defendant is granted a new trial on Count 2 of the Second Superseding Indictment.

19   In all other respects, the motion is denied.

20           IT IS FURTHER ORDERERED denying Defendant’s Motion to Dismiss (Doc.
21   570).

22           Dated this 30th day of April, 2020.

23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     -2-
